Dismissed and Memorandum Opinion filed February 1, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01131-CV
____________
 
LATOSHA RENA MANNING, Appellant
 
V.
 
KATHY B. RUSSELL, Appellee
 

 
On Appeal from the 281st District Court
Harris County, Texas
Trial Court Cause No. 2009-73293
 

 
M E M O R
A N D U M   O P I N I O N
This appeal is from a judgment signed September 29, 2010.  No
clerk’s record has been filed.  The clerk responsible for preparing the record
in this appeal informed the court appellant did not make arrangements to pay
for the record.  
On December 7, 2010, notification was transmitted to all
parties of the court’s intention to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex. R. App.
P. 37.3(b).
Appellant has not provided this court with proof of payment
for the record. Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges, Justices Frost and Christopher.